DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment is made for Applicant's reply filed on 09/24/2021 in response to the Office action mailed on 06/24/2021. Claims 1-10, 12, 17-39 are canceled. Claim 11 and 16 are amended. Claims 44-57 are new. Claims 11, 13-16, 40-57 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 was filed after the mailing date of the Non-final action mailed on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Applicant's argument and claim amendments, declaration under 37 CFR § 1.132 have been considered and found persuasive. Furthermore new claims 44-57 are also allowed because these claims encompass the limitation of a process of producing nano-lipoprotein particles in the absence of detergent.

Conclusion: Claims 11, 13-16, 40-57 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 30, 2021